DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-15 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims are deemed to be potentially allowable for the reasons set forth in the previously issued Office Action.
Claims 6-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 11 recitations of “set of features of the electronic product to be configured at the electronic product”, “set of features at an electronic product” and “set of features at the electronic product” are unclear.  Exactly what structure/mechanism is sought?  Does Applicant intend to recite “set of features of the electronic product that are assigned”?  Please review/revise/clarify.  In the event that Applicant would like assistance in determining language to cure this deficiency, Applicant is encouraged to telephone Examiner at any time.
The claim 6 recitations of “configure a first set of features of an electronic product” and “configure a second set of features of the electronic product” are unclear. Exactly what structure/mechanism is sought?  Does Applicant intend to recite “assign a first set of features of an electronic product” and “assign a second set of features of the electronic product?  Please review/revise/clarify.  Again, in the event that Applicant would like assistance in determining language to cure this deficiency, Applicant is encouraged to telephone Examiner at any time.
Claims 2, 5, 7-10 and 12-15 are rejected as depending from rejected independent claims 1, 6 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0111694 to Loce et al. (“Loce”) in view of U.S. Patent Application Publication No. 2008/0294536 to Taylor et al. (“Taylor”).
	Regarding claim 1, Loce discloses a container (e.g. a box used for shipping, as discussed at para. 219) comprising: i) a structure (e.g. four external walls, a top, and a bottom, together) having an interior (e.g. internal portion, housing items therein) and an exterior (e.g. external surfaces of aforementioned box); ii) the interior (aforementioned internal portion) to contain a product (e.g. an item being shipped); iii) the exterior (aforementioned external surfaces of the box) comprising: a) a first label (e.g. first separation image 71, forming the image “C” for Cyan, as shown in fig. 4; note that per para. 219, this may be provided on a label associated with the aforementioned box) of a first type of polychromatic (para. 72 and 90) ink (e.g. cyan ink discussed at para. 193) to be activated at a first wavelength (e.g. 600-700nm, per para. 85); and b) a second label (e.g. second separation image 72, forming the image “M” for Magenta, as shown in fig. 4; note that per para. 219, this may be provided on a label associated with the aforementioned box) of a second type of polychromatic (para. 72 and 90) ink (e.g. magenta ink discussed at para. 193) to be activated at a second wavelength (e.g. 500-599nm, per para. 85) different from (compare “500-599” to “600-700”) the first wavelength (aforementioned 600-700nm); and iv) the structure (aforementioned box’s four external walls, a top, and a bottom, together) being transparent to a first wireless signal and the second wireless signal (per para. 214, cardboard may be utilized to form the aforementioned box; note that cardboard is a material that is transparent to wireless signals such as RFID or Bluetooth signals).
	Loce does not specifically disclose its product (aforementioned item being shipped) being an electronic product.
	Taylor teaches the concept of placing an electronic product (e.g. item 35, which may be an electronic device, per para. 28) in a box (para. 36) for shipping (i.e. conveyed or delivered, per para. 36).
	Given that Loce concerns an assembly including a box to be used for shipping a variety of item types (para. 218 and 222) and Taylor introduces the idea of using boxes for shipping electronic devices (para. 28 and 36), it would have been obvious to a person of ordinary skill in the art before the effective filing date to use the Loce system to also ship boxed electronic devices as Taylor teaches, in order to provide the benefit of enabling the Loce system to ship more sophisticated, valuable articles.
	Loce also does not disclose: c) the first label (aforementioned label bearing first separation image 71) indicating a first set of features of the electronic product (aforementioned item being shipped) to be configured at the electronic product (aforementioned item being shipped) using a first wireless signal; d) the second label (aforementioned label bearing first separation image 72) indicating a second set of features of the electronic product (aforementioned item being shipped) to be configured at the electronic product (aforementioned item being shipped) using a second wireless signal; and v) wherein the first label (aforementioned label bearing first separation image 71) and the second label (aforementioned label bearing first separation image 72) respectively indicate the first set of features and the second set of features by alphanumerically indicating respective geographic regions, when respectively activated by (para. 85) the first wavelength (aforementioned 600-700nm) and the second wavelength (aforementioned 500-599nm).
	However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the respective Loce first and second labels (aforementioned labels bearing first separation image 71 and second separation image 72) with indicia as desired, such as mailing addresses to respective first and second alternate delivery locations in various towns, states, countries, etc. as desired, in order to provide the benefit of facilitating the successful ultimate delivery of goods to be shipped.
	Additionally, with regard to the “to be configured at the electronic product using a first/second wireless signal” language, note that the instant claim is drawn to a container apparatus- not a method of executing actions on a product held within such a container.
	Regarding claim 2, Loce in view of Taylor discloses the container of claim 1, wherein the first set of features is associated with a first geographic region and the second set of features is associated with a second geographic region, wherein the first label (aforementioned Loce label bearing first separation image 71) and the second label (aforementioned Loce label bearing second separation image 72) are to respectively indicate the first set of features and the second set of features by respectively alphanumerically indicating the first geographic region and the second geographic region (see the modification set forth in the rejection of claim 1, supra), when respectively activated by the first wavelength (aforementioned Loce 600-700nm) and the second wavelength (aforementioned Loce 500-599nm).
	Regarding claim 5, Loce in view of Taylor discloses the container of claim 1, wherein the first type of polychromatic ink (aforementioned Loce cyan ink) and the second type of polychromatic ink (aforementioned Loce magenta ink) each comprise respective patterns (e.g. patterns of Loce “C” and “M” indicia shown in fig. 4) on the exterior (aforementioned external surfaces of the Loce box), the respective patterns (aforementioned patterns of Loce “C” and “M” indicia) interwoven with each other (Loce fig. 4).
	Loce in view of Taylor does not disclose its patterns (aforementioned patterns of Loce “C” and “M” indicia shown in fig. 4) being in “dot matrix” form.
	However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the aforementioned Loce patterns in shapings/arrangements as desired, in order to provide the benefit of presenting information as desired.
Response to Arguments
In view of Applicant’s claim amendments, a further search of the pertinent body of prior art was executed.  Accordingly, Applicant’s arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637